UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JIADOUGHMAN

                             Plaintiff,
                                                                   ORDER
             V.
                                                             19 Civ. 4214 (PGG)
THE CITY OF NEW YORK, SGT.
CHRISTOPHER ROCHE, P.O. WILLIAM
MAISONET, OFFICER #3214, P.O. "JANE
DOE" and P.O "JOHN DOE" 1-10.
1 'through' 10 inclusive, the names of the last
Defendants being fictitious, the true names of
the Defendants being unknown to the
Plaintiff(s).

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                  The conference previously scheduled for December 5,2019 is rescheduled to

December 12, 2019 at 11 a.m. in Courtroom 705 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York.


Dated: New York, New York
       December 2, 2019
                                                     SO ORDERED.



                                                     Paul G. Gardephe
                                                     United States District Judge
